 Case 6:21-cv-06103-SOH Document 10              Filed 09/15/21 Page 1 of 1 PageID #: 29




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


JEREMY L. RANKINS                                                               PETITIONER


v.                                  Case No. 6:21-cr-6103


TRAVIS HILL                                                                    RESPONDENT
                                           ORDER


       Before the Court is the Report and Recommendation filed August 20, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 9. Judge Bryant recommends that Jeremy Rankins’ Petition under 28 U.S.C. § 2254 for

Writ of Habeas Corpus by a Person in State Custody sentence be denied without prejudice,

because it is not yet ripe for consideration. No party has filed objections to the Report and

Recommendation, and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review,

the Court adopts the Report and Recommendation in toto. Accordingly, Rankins’ Petition (ECF

No. 1) is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 15th day of September, 2021.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
